DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 7/2/21. Claims 39-47 and 49-62 are pending. Claims 42-44, 47, 49 and 60-62 are withdrawn. Claims 39-41, 45, 46 and 50-59 are examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
4. The rejection of claims 39-41and 50 under 35 U.S.C. 103 as being unpatentable over Stehlik et al.(WO2015/123493, Pub Date 8/20/2015 of record) in view of Surpris et al., (2016, Current Opinion in Micrebiology, Vol. 32, pp. 144-150, Pub Date 07/11/2016) is withdrawn because Applicants claim amendments and arguments.
5. The rejection of claims 51-59 are rejected under 35 U.S.C. 103 as being unpatentable over Stehlik et al.(WO2015/123493, Pub Date 8/20/2015 of record) in view of Surpris et al., (2016, Current Opinion in Micrebiology, Vol. 32, pp. 144-150, Pub Date 07/11/2016) is withdrawn because Applicants claim amendments and arguments.
Claim Rejections - 35 USC § 112 (new rejection)
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7a. Claims 39-41, 45 and 51-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
The specification discloses polypeptide sequences of SEQ ID Nos: 1 and 5-28 [p.18, line 4- p.19, line19]. This meets the written description provisions of 35 USC 112, (a) or first paragraph. However, the specification does not disclose polypeptide with at least 70% identity to SEQ ID NO: 1, human pyrin-domain consisting of a consecutive sequence of at least 5 amino acids of SEQ ID NO:1 and polypeptide having at least 70% sequence identity with a polypeptide selected from the group consisting of SEQ ID NO: 5-28. There are no structures disclosed that will confer the function desired. The specification does not provide written description to support the genus encompassed by the instant claim. 
There is no structure/function correlation such that one would reasonably understand how the structure correlates to the function. What is the structure of the 
The art teaches that even if an active, binding site, or conserved domain were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active, binding site or conserved domain must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore a single substitution of an amino acid residue is often sufficient to destroy the activity of a protein (Kolchanov, 1988, Journal of Molecular Evolution, Volume 27, pages 154-162; Pasquo, 2012, PLoS ONE, Volume 7, Issue 2, e32555).  
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  In the instant case, the examiner could not identify any examples covering the full scope of the claim language, as written.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 


Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Applicants are directed to the Revised Interim Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register, Vol. 64, No. 244, pages 71427-71440, Tuesday December 21, 1999. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Claim Rejections - 35 USC § 103 (modified)
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Hansen et al., (2014, IDS of 4/9/19) teaches that Listeria DNA is a major trigger of IFN-beta expression in human myeloid cells and is sensed by IFI16 and cGAS to activate the STING pathway (p.1655, col.1). Meets partially claim 39.
Harton et al., (U.S. Patent No. 9, 163, 071)   reference discloses pyrin-only protein (POP2) polypeptide (abstract). Pyrin domain sequence SEQ ID NO: 20 is disclosed (col.9, lines 44-47). This is identical to SEQ ID NO: 1. This meets the limitation of claim 40, 41 partially.  Some pyrin domain proteins are clearly nuclear proteins. IFI16, an interferon induced protein, and AIM2 which is activated in melanoma cells, both contain a HIN-200 DNA binding domain and may play roles in transcription (col. 12, lines 34-38).
RESULT 1
US-11-279-043C-20
; Sequence 20, Application US/11279043C
; Patent No. 9163071
; GENERAL INFORMATION
;  APPLICANT: University of South Florida
;  TITLE OF INVENTION: POP2 NFkB-Inhibiting Polypeptides, Nucleic Acids and Methods of
;  TITLE OF INVENTION:Use
;  FILE REFERENCE: 1372.310.PRC
;  CURRENT APPLICATION NUMBER: US/11/279,043C
;  CURRENT FILING DATE: 2006-04-07
;  PRIOR APPLICATION NUMBER: US 60/669,283
;  PRIOR FILING DATE: 2005-04-07
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 100
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-279-043C-20

  Query Match             100.0%;  Score 429;  DB 7;  Length 100;
  Best Local Similarity   100.0%;  


Qy          1 KKYKNIVLLKGLEVINDYHFRMVKSLLSNDLKLNLKMREEYDKIQIADLMEEKFRGDAGL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 KKYKNIVLLKGLEVINDYHFRMVKSLLSNDLKLNLKMREEYDKIQIADLMEEKFRGDAGL 62

Qy         61 GKLIKIFEDIPTLEDLAETLKKEKLK 86
              ||||||||||||||||||||||||||
Db         63 GKLIKIFEDIPTLEDLAETLKKEKLK 88


Barber et al., teaches STING molecules (Stimulator of Interferon Genes) modulate the immune system, in particular the innate immune system. Compositions comprising STING and/or other agents which modulate STING expression, activity and/or functions treat diseases such as cancer, infections, autoimmune diseases or disorders, inflammation and the like are administered to patients at risk of developing or for the treatment of patients afflicted with such diseases [0005]. This meets the limitation of claims 50, 51, 54, 55. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Hansen et al., Harton et al.and Barber et al. to administer a polypeptide of a pyrin-domain of IFI16 capable of binding to the pyrin-domain of IFI16 to treat a STING associated disease. The motivation to combine the teaching is because compositions comprising STING and/or other agents which modulate STING expression, activity and/or functions treat diseases such as cancer, infections, autoimmune diseases or disorders, inflammation and the like are administered to patients at risk of developing or for the treatment of patients afflicted with such diseases.  There is a reasonable expectation of success because Hansen reference teaches that Listeria DNA is a major trigger of IFN-beta expression in human myeloid cells and is sensed by IFI16 and cGAS to activate the STING pathway (p.1655, col.1). . Therefore, the instant invention is prima facie 
Conclusion
	11. Claim 46 is allowed. Claims 39-41, 45, 46 and 50-59 are rejected.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645